Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Stanley Karpo, D.P.M., DATE: February 1, 1995
Petitioner,

Docket No. C-92-082
Decision No. CR356

-v-

The Inspector General.

weve ee

DECISION

By letter dated March 6, 1992 (notice), the Inspector
General (I.G.) of the United States Department of Health
and Human Services (DHHS) notified Stanley Karpo, D.P.M.,
(Petitioner) that he was being excluded from
participation in the Medicare program and any State
health care program as defined in section 1128(h) of the
Social Security Act (Act), for a period of eight years.!
The I.G. advised Petitioner that he was being excluded
pursuant to section 1128(a) of the Act, based on his
conviction of a criminal offense related to the delivery
of an item or service under the Medicare and Medicaid
programs.

The I.G. advised Petitioner further that, in cases of
exclusions imposed pursuant to section 1128(a) of the
Act, section 1128(c)(3)(B) of the Act requires a minimum
exclusion of five years. However, the I.G. determined to
exclude Petitioner for eight years, after taking into
consideration the following allegations which were
recited in the Notice: (1) the criminal acts that
resulted in the conviction were committed over a period
of four years; (2) financial damage to the programs
related to the criminal activity was over $1500; and (3)
Petitioner's sentence which resulted from the criminal
conviction included incarceration.

'In this decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as "Medicaid."
2

Petitioner requested a hearing, and the case was assigned
to Administrative Law Judge Charles Stratton, my
predecessor in this case. Judge Stratton stayed this
case indefinitely so that the parties could attempt to
negotiate a settlement. However, settlement negotiations
were unsuccessful, and Judge Stratton conducted a
conference call with the parties on July 13, 1994.

During that conference call, the parties agreed that the
only issue to be adjudicated is the reasonableness of the
I.G.'s determination that Petitioner should be excluded
for a period of eight years. The parties agreed that the
case could proceed on submissions of written
documentation in lieu of an in-person evidentiary
hearing. Judge Stratton gave the I.G. until August 19,
1994, to file a "motion for disposition of the case
without an in-person hearing," a brief in support of the
motion, and the evidence in support of the I.G.'s
arguments. He gave Petitioner until September 16, 1994
to file a brief in response, along with any documentary
evidence Petitioner had to support his argument. Also,
Judge Stratton allowed the I.G. until September 30, 1994
to file a reply.

The I.G. then filed a document styled as a "motion for
summary disposition," a supporting brief, and nine
exhibits. Petitioner did not file any response within
the time allotted, and he did not seek an extension of
time or provide any reason for his not filing a response.

On October 24, 1994, more than five weeks after the
deadline set by Judge Stratton, the Civil Remedies
Division received a brief from Petitioner. The brief was
not accompanied by supporting documentary evidence.
Because Petitioner did not serve a copy of his filing on
the I.G., the Division sent a copy of Petitioner's brief
by facsimile to the I.G.

The case was reassigned to me shortly before Judge
Stratton's death. On November 2, 1994, I conducted a
telephone conference with the parties. During that
conference, the parties reiterated that they did not wish
to have an in-person hearing in this case, but instead
they requested that I decide the case based on the
written record. I noted that although Judge Stratton
ordered the I.G. to style her motion as one for
disposition based upon the written record, the I.G.
styled her motion as a motion for summary disposition.
The I.G. stated that she wished to restyle the motion she
filed on behalf of the I.G. as a motion for disposition
in the I.G.'s favor on the basis of the record. She
bases her new motion upon the arguments and exhibits
already presented to date.
3

Petitioner stated that he wanted me to construe his
submission as a cross-motion for disposition in his favor
based on the written record. Petitioner explained also
that the delay in filing was due to the fact that he
moved from Pennsylvania to Florida and that he had
trouble gathering papers which were necessary to write
his response. Even though the I.G. objected to the late
submission of Petitioner's brief, I accepted Petitioner's
late brief into the record, for the reason he had set
forth. For the same reason, I gave Petitioner additional
time to file evidence in support of his affirmative
argument.

Pursuant to the parties' agreement, I have disposed of
this case based on the written arguments and documents
filed by the parties.” I have admitted into evidence
those proposed exhibits submitted by the parties. I hold
in favor of the I.G. for the reasons that follow.

ADMISSIONS

During the conference call on July 13, 1994, Petitioner
admitted that (1) he was convicted of a criminal offense;
(2) the criminal offense was related to the delivery of
an item or service under Medicaid; (3) he was
incarcerated; (4) the acts resulting in the conviction
resulted in financial loss to Medicaid; and (5) the acts
that resulted in the conviction were committed over a
period of one year. Petitioner admitted also that

Phe parties' briefs will be cited as follows:

I.G.'s Brief I.G. Br. at (page)
Petitioner's Brief P. Br. at (page)

I.G.'s Reply Brief I.G. Reply

I.G. Exhibits I.G. Ex. (number) at (page)
P. Exhibits P. Ex. (number) at (page)

The I.G. submitted nine exhibits with her initial brief.
I admit I.G. exhibits 1 - 9 into evidence. On November
4, 1994, Petitioner submitted two exhibits with his
brief. However, Petitioner's exhibits were not marked
properly. The document identified as "Government Exhibit
B" is now marked at P. Ex. 1. The document identified as
"Government Exhibit Cc" is now P. Ex. 2. I admit P. Ex. 1
and 2 into evidence.
4

certain of the aggravating factors enumerated by
regulation were present in this case. These aggravating
factors may justify lengthening the period of his
exclusion beyond the minimum five years required by
statute, but the regulation does not mandate lengthening
the exclusion to a period of eight years. 42 C.F.R. §
1001.102(b).

ISSUE

The sole issue in this case is whether the eight-year
exclusion directed and imposed against Petitioner by the
I.G. is reasonable.

FINDING OF F-, iD. L

1. On July 22, 1991, Petitioner entered a plea of
guilty to 23 counts of Medicaid fraud in violation of 62
Pa. Cons. Stat. Ann. § 1407(a)(1). I.G. Exs. 2 and 6 at
1.

2. On July 22, 1991, Petitioner entered a plea of
guilty to one count of theft by deception against the
Medicare program in violation of 18 Pa. Cons. Stat. Ann.
§ 3922. I1.G. Exs. 4 and 6 at 1.

3. On July 22, 1991, Petitioner entered also a plea of
guilty to one count of theft by deception against the
Pennsylvania Blue Shield (PBS) private business program.
I.G. Exs. 5 and 6 at 1.

4, Petitioner's criminal conduct against the Medicare

and Medicaid programs and Pennsylvania Blue Shield began
during December 1987 and continued until February 1990.

I.G. Exs. 2, 4 - 6.

5. On October 15, 1991, Petitioner was sentenced to
serve eight to 23 months of imprisonment and seven years
of probation; he was ordered to pay a fine of $15,000 and
prosecution costs. I.G. Ex. 6 at 2.

6. As part of his sentence, Petitioner was ordered also
to pay $36,653 in restitution to the Pennsylvania
Department of Public Welfare; $4,500 to the office of the
Attorney General; and $3,501.75 to Pennsylvania Blue
Shield. I.G. Ex. 6 at 1.
5

7. Petitioner committed fraud against the Medicaid,
Medicare, and Pennsylvania Blue shield programs by
billing those programs for items and services which
Petitioner did not provide and by receiving payments to
which he was not entitled. I.G. Exs. 1 - 6.

8. By letter dated March 6, 1992, the I.G. excluded
Petitioner from participating in Medicare and directed
that he be excluded from participating in State health
care programs, pursuant to sections 1128(a)(1) and
1128(c) (3)(B) of the Act.

9. By letter dated March 19, 1992, Petitioner requested
a hearing to contest his exclusion.

10. A remedial purpose of section 1128 of the Act is to
protect the integrity of federally funded health care
programs and the welfare of beneficiaries and recipients
of such programs from individuals and entities who have
been shown to be untrustworthy. See S. Rep. No. 109,
100th Cong., 1st Sess. 1 (1987), reprinted in 1987
U.S.C.C.A.N. 682.

11. The Secretary of DHHS (Secretary) has delegated to
the I.G. the authority to determine, impose, and direct
exclusions pursuant to section 1128 of the Act. 48 Fed.
Reg. 21,662 (1983).

12. The I.G. had authority to impose and direct an
exclusion against Petitioner pursuant to sections
1128(a)(1) and 1128(c)(3)(B) of the Act. FFCL 1 - 11.

13. The I.G. must impose and direct an exclusion of not
less than five years if a provider has been convicted of
a program-related offense. Sections 1128(a)(1) and
1128(c)(3)(B) of the Act.

14. The regulations published on January 29, 1992
contain the sole criteria to be employed by the I.G. in
determining the extent to which an exclusion imposed and
directed pursuant to sections 1128(a)(1) and
1128(¢) (3) (B) of the Act should be lengthened to a period
lasting more than five years. 42 C.F.R. §§ 1001.101,
1001.102.

15. On January 22, 1993, the Secretary published a
regulation which clarifies that the criteria to be
employed by the I.G. in determining to impose and direct
exclusions pursuant to section 1128 of the Act are
binding also upon. administrative law judges, appellate
panels of the Departmental Appeals Board, and the federal
courts in their review of the reasonableness of the
6

exclusion period imposed and directed by the I.G. 42
C.F.R. § 1001.1(b); 58 Fed. Reg. 5617, 5618 (1993).

16. My adjudication of the length of the exclusion in
this case is governed by the criteria contained in 42
C.F.R. §§ 1001.101, 1001.102. FFCL 14, 15.

17. An exclusion imposed pursuant to section 1128(a) (1)
of the Act may be for a period in excess of five years if
there exist aggravating factors, the effects of which are
not offset by mitigating factors. 42 C.F.R. §
1001.102(b), (c).

18. Aggravating factors which may form a basis for
imposing an exclusion in excess of five years against a
party pursuant to section 1128(a)(1) of the Act may
consist of any of the following:

a. The acts resulting in a party's conviction, or
similar acts, resulted in financial loss to Medicare
and Medicaid of $1500 or more.

b. The acts that resulted in a party's conviction,
or similar acts, were committed over a period of one
year or more.

c. The acts that resulted in a party's conviction,
or similar acts, had a significant adverse physical,
mental, or financial impact on one or more program
beneficiaries or other individuals.

da. The sentence which a court imposed on a party
for the above-mentioned conviction included
incarceration.

e. The convicted party has a prior criminal,
civil, or administrative sanction record.

f. The convicted party was overpaid a total of
$1500 or more by Medicare or Medicaid as a result of
improper billings.

42 C.F.R. § 1001.102(b) (1) - (6) (paraphrase).

19. If aggravating factors are present, the mitigating
factors that may have an offsetting effect are limited to
the following:

a. A party has been convicted of three or fewer
misdemeanor offenses, and the entire amount of
financial loss to Medicare and Medicaid, due to the
7

acts which resulted in the party's conviction and
similar acts, is less than $1500.

b. The record in the criminal proceedings,
including sentencing documents, demonstrates that
the court determined that, before or during the
commission of the offense, the party had a mental,
emotional, or physical condition that reduced that
party's culpability.

c. The party's cooperation with federal or State
officials resulted in others being convicted of
crimes, or in others being excluded from Medicare or
Medicaid, or in others having imposed against them a
civil money penalty or assessment.

42 C.F.R. § 1001.102(c) (1) - (3) (paraphrase).

20. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under the
Medicare and Medicaid programs, within the meaning of
section 1128(a)(1) of the Act. FFCL 1 - 7.

21. Petitioner is subject to an exclusion of at least
five years. Act, sections 1128(a) (1), 1128(c) (3) (B);
FFCL 20.

22. In evaluating the reasonableness of the eight-year
exclusion, it is necessary to weigh the evidence relevant
to the aggravating and mitigating factors enumerated in
the regulations in a manner that is consistent with the
goals of the Act. See FFCL 10.

23. The criminal conduct for which Petitioner was
convicted caused a loss in excess of $1500 to the
Medicare and State health care programs and justifies an
exclusion of more than five years. FFCL 6; 42 C.F.R. §
1001.102(b) (1).

24. The criminal conduct for which Petitioner was
convicted, or similar acts, occurred over a period of
more than one year and justifies an exclusion of more
than five years. I.G. Exs. 2 and 6 at 1; FFCL 4; 42
C.F.R. § 1001.102(b) (2).

25. Petitioner's sentence for his program-related
convicted included incarceration for eight to twenty-
three months and justifies an exclusion of more than five
years. 42 C.F.R. § 1001.102(b) (4); FFCL 5.
8

26. The existence of aggravating factors in this case
permits Petitioner to introduce evidence of the
mitigating factors contained at 42 C.F.R. §
1001.102(¢) (1) - (3); FFCL 19.

27. The State court judge who sentenced Petitioner
directed him to participate in the Impaired Physician's
program, AA (Alcoholics Anonymous), or NA (Narcotics
Anonymous). P. Ex. 2. 7

28. The evidence does not include any finding by the
court in the criminal proceedings that Petitioner's
culpability had been reduced due to any physical, mental,
or emotional condition that existed before or during the
commission of his offenses. I.G. Ex. 6; P. Ex. 1.

29. Petitioner did not prove the presence of any
mitigating factors which may be used as a basis for
offsetting the effects of the aggravating factors
established by the I.G. 42 C.F.R. § 1001.102(c) (1) -
(3).

30. The aggravating factors present in this case
establish that an eight-year exclusion is reasonable to
satisfy the remedial purposes of the Act.

31. The statement by the State court judge at sentencing
that Petitioner will be precluded from doing Medicaid
work for five years or less does not estop the I.G. from
excluding Petitioner from the Medicare and Medicaid
programs for eight years. See P. Ex. 2 at 3; FFCL 1 -
30.

32. By operation of law, Petitioner's exclusion became
effective 20 days after the date of the I.G.'s notice
letter. 42 C.F.R. § 1001.2002(b).

33. The effective date of Petitioner's exclusion cannot
be altered in this proceeding. FFCL 32.

34. The I.G.'s issuance of the notice of exclusion on
March 6, 1992 was reasonably timed. See FFCL 3, 5, 8.

THE PARTIES' POSITIONS
-G.' re ents

The I.G. believes that she was justified in increasing
the minimum mandatory five-year exclusion period by three
years. I.G. Br. at 6. The regulations list six
aggravating factors that may form the basis for
9

lengthening an exclusion under section 1128(a)(1) of the
Act, and the I.G. relied on three of those factors in
imposing an eight-year exclusion in this case.

First, the I.G. took into account the fact that
Petitioner's criminal acts were committed over a period
of one year or more. 42 C.F.R. § 1001.102(b) (2). The
I.G. contends that criminal acts underlying Petitioner's
conviction show that this conduct involved a number of
criminal acts which Petitioner committed between December
1987 and February 1990. I.G. Exs. 2 - 5.

Under a second aggravating factor, the I.G. contends that
increasing the period of exclusion is warranted because
the acts’ which resulted in Petitioner's conviction have
caused $1500 or more in financial losses to the Medicare
and Medicaid programs. 42 C.F.R. § 1001.102(b)(1). The
I.G. points out that Petitioner was sentenced to pay
approximately $45,000 in restitution to Medicare,
Medicaid, and Pennsylvania Blue Shield. The I.G. states
that the $45,000 in restitution that Petitioner was
ordered to pay is substantially in excess of the $1500
threshold contained in the regulations, and, as such,
warrants an increase in Petitioner's period of exclusion.
I.G. Br. at 8.

The I.G. contends also that a third aggravating factor is
present in this case because Petitioner's sentence
included a period of incarceration as set forth in 42
C.F.R. § 1001.102(b) (4). I.G. Br. at 9. A prison term
of eight to 23 months was imposed by the State court as
part of the punishment for Petitioner's crimes. I.G. Ex.
6.

The I.G. summarizes the necessity for imposing an eight-
year exclusion by arguing that the three aggravating
factors surrounding Petitioner's conviction show that he
"has posed and continues to pose a very serious threat to
the integrity of the Medicare and Medicaid programs and
programs beneficiaries and recipients." I.G. Br. at 9.

e 's

In his responsive brief, Petitioner asserts that he
suffered from a "severe major depression, chemical
overdose and dependency," and that his "medical
disability" resulting from these conditions is a
mitigating circumstance in this case. Petitioner did not
submit any documents with his responsive brief to support
this contention.
10

On November 4, 1994, Petitioner filed documents which he
believes support the contention that there are mitigating
circumstances in this case. Petitioner submitted a
document which has the caption "Trial/Plea/Sentence." P.
Ex. 1. Petitioner contends that, at page two of this
document, under the section entitled "Special Conditions
of Probation/Parole," Judge William T. Nicholas, the
State court judge, “acknowledges and directs monitoring
under the Impaired Physician Program." Petitioner avers
that this program is "designed and monitored by the State
Regulatory Board for Disabled Professionals." Moreover,
in referring back to the Impaired Physician Program,
Petitioner states "{i]n the petitioner's case, major
depression aggrevated [sic] in part by substance abuse.
This monitoring is ongoing and current." Petitioner
appears to be arguing that the State court judge
acknowledged that Petitioner had a medical disability at
the time of sentencing and that in fact this disability
is a mitigating factor of reduced culpability pursuant to
42 C.F.R. § 1001.102(c) (2).

Petitioner argues also that the transcript of the
sentencing refers to the fact that Petitioner "..

will not be able to do any Medicaid work for a period of
five years by statute." P. Ex. 2 at 3. Petitioner
appears to be interpreting this statement by the State
court judge as a mandate that he would be excluded only
for five years or less but certainly not more than five
years.

Finally, Petitioner argues that the effective date of his
exclusion should have been December 1990 rather than on
or about March 26, 1992, as provided in the notice letter
of March 6, 1992.

ANALYSIS

1. a avating factors esent_in his case
eni {2} xclusion to

2.G.

The controlling regulations for exclusions imposed
pursuant to section 1128(a)(1) of the Act were codified
at 42 C.F.R. §§ 1001.101 and 1001.102. In accordance
with the plain language of section 1128(c)(3) of the Act,
the regulations state that no exclusion imposed under
section 1128(a)(1) may be for less than five years. The
regulations further provide that, in appropriate cases,
an exclusion imposed under section 1128(a)(1) may be for
a period greater than five years when certain enumerated
11

aggravating factors are present and not offset by any
enumerated mitigating factors. 42 C.F.R. §
1001.102(b)(1) - (6); 42 C.F.R. § 1001.102(c) (1) - (3).

The regulations provide that six circumstances may be
considered aggravating and a basis for lengthening the
term of Petitioner's exclusion beyond the five-year
mandatory period. 42 C.F.R. § 1001.102(b)(1) - (6). The
presence of aggravating factors in a given case means
that an exclusion of more than five years may be
reasonable. The regulations use the word "may" to
indicate the permissive, discretionary use of these
aggravating factors as a basis for lengthening the
exclusion period. 42 C.F.R. § 1001.102(b). What
controls the exclusion period is the relative weight of
the material evidence of such factors in the context of
the total record. Paul G. Klein, D.P.M., DAB CR317
(1994).

Any exclusion imposed for more than five years under
section 1128(a)(1) of the Act must comport with the
remedial purposes of protecting the programs, and those
individuals served by the programs, against untrustworthy
health care providers. By legislation, Congress has
deemed untrustworthy those individuals convicted of
program-related fraud offenses. Section 1128 of the Act.
I am bound by the legislative determination that five
years is the minimally reasonable period for the
exclusion at issue. Id. Through the promulgation of
regulations specifying the effect that may be given to
certain enumerated factors, the Secretary has taken
administrative notice that the presence of certain
circumstances imply that the convicted individuals are
especially untrustworthy; therefore, the programs and
their beneficiaries and recipients may need to be
protected from such individuals for more than the five-
year minimum mandated by statute. See 42 C.F.R. §
1001.102. At bottom, the inter-related issues of
reasonableness and trustworthiness before me concern only
the period of exclusion that is in excess of five years.

In this case, the I.G. has proven that the following
three aggravating factors are present and justify
lengthening Petitioner's exclusion to eight years:

(1) The acts resulting in a party's conviction, or
similar acts, resulted in financial loss to Medicare
and Medicaid of $1500 or more. 42 C.F.R. §
1001.102(b) (1).
12

(2) The acts that resulted in a party's conviction,
or similar acts, were committed over a period of one
year or more. 42 C.F.R. § 1001.102(b) (2).

(3) The sentence which a court imposed on a party
for the above-mentioned conviction included
incarceration. 42 C.F.R. § 1001.102(b) (5).

The I.G. has not alleged, nor has she offered any
evidence to show, that the acts that resulted in
Petitioner's conviction, or similar acts, had a
significant adverse physical, mental, or financial impact
on one or more program beneficiaries or other
individuals; that Petitioner has a prior criminal, civil,
or administrative sanction record; or that Petitioner was
overpaid a total of $1500 or more by Medicare or Medicaid
as a result of improper billings. 42 C.F.R. §
1001.102(b) (3), (4), (6).

I find that Petitioner's lack of trustworthiness is
demonstrated by the fact that he was sentenced to pay
approximately $45,000 in restitution to Medicare,
Medicaid, and Pennsylvania Blue Shield as a result of the
criminal acts underlying his conviction. The I.G.
explained that the joint federal-state investigation into
Petitioner's criminal conduct had initially uncovered
reliable evidence that Petitioner's fraud caused him to
have been significantly overpaid. The I.G. further
explained that such evidence resulted in the suspension
of his Medicare payments under the separate regulatory
authority of 42 C.F.R. § 405.371(b) (2). I.G. Br. at 8;
I.G. Ex. 7. Petitioner has introduced nothing to rebut
the I.G.'s evidence indicating that he has done very
extensive fiscal damage to the Medicare and Medicaid
programs. Moreover, the evidence implies that Petitioner
may have damaged the Medicare program to an even greater
extent had his Medicare payments not been suspended
pursuant to another provision of the Secretary's
regulations. I therefore find that the acts for which
Petitioner was convicted, or similar acts, have caused
damage to the Medicaid program in excess of the $1500
threshold specified by the Secretary's regulations.
Accordingly, I find that the I.G. has shown that the

*The I.G. states that a suspension of Medicare
payments under section 405.371(b) is a remedy different
than the exclusion remedy at issue; therefore, the I.G.
was not obligated to count the period of suspension of
Medicare payments as a credit to be applied to the eight-
year exclusion at issue. I.G. Br. at 8 (citing Christino

Enriquez, M.D., DAB CR119, at 7 - 9 (1991)). I agree.
13

aggravating circumstance defined at 42 C.F.R. §
1001.102(b) (1) is present.

The evidence shows that the criminal acts that Petitioner
pled guilty to were committed over a period of one year
or more. 42 C.F.R. § 1001.102(b)(2). The criminal acts
underlying Petitioner's conviction show that his
fraudulent conduct involved criminal acts which he
committed between December 1987 and February 1990. I.G.
Exs. 2, 4 - 6. Based on the foregoing evidence of
Petitioner's conviction, I find that the I.G. has shown
as well that the aggravating circumstance defined at 42
C.F.R. § 1001.102(b) (2) is present in this case.

I was not persuaded by the I.G.'s contention that the
requirements of 42 C.F.R. § 1001.102(b)(2) were satisfied
also by Petitioner's actions after his conviction in
State court. Because this section of the regulation
states that the duration of Petitioner's bad acts is
aggravating if the acts that led to the conviction, or
similar acts, were committed over a period of one year or
more. The I.G. contends that Petitioner continued "to
thwart the (federal] government's efforts to resolve the
civil false claims aspect of his case resulting from his
conviction." I.G. Br. at 7; I.G. Exs. 8 - 9.

The I.G.'s evidence shows that Petitioner and the U.S.
Attorney's office had entered into an oral agreement to
settle the federal false claims case; but, before the
settlement agr..2ment was reduced to writing, Petitioner
changed his mind and later argued that an agreement had
never been reached. I.G. Ex. 8 at 7. The I.G. claims
that "Petitioner's lack of candor on this issue forced
the government to expend additional time and limited
resources to litigate the issue of the validity of the
settlement agreement through the Third Circuit Court of
Appeals." I.G. Br. at 7; I.G. Exs. 8 - 9. Thus, the
I.G. contends, Petitioner's reneging on his oral
agreement is a "similar act" under 42 C.F.R. §
1001.102(b) (2).

However, I am unable to conclude from Petitioner's
litigation of the settlement agreement that he had
engaged in acts similar to those that resulted in his
conviction for Medicaid fraud. Many excluded individuals
appeal their criminal convictions without success.

Absent extenuating circumstances, individuals should be
at liberty to exercise their legal rights and advance
their legal theories without incurring an additional
period of exclusion as a consequence. Here, the federal
courts did not find fraud or bad faith in Petitioner's
refusal to execute the settlement agreement. I.G. Exs. 8
14

- 9. Therefore, I do not think it appropriate to
lengthen his exclusion further because he disputed the
existence of an agreement in another forum or caused the
government to expend its resources in other litigation.

As required by the relevant regulations, I have reviewed
also the evidence relevant to the sentence imposed by the
court. In this case, Petitioner's sentence included up
to 23 months of incarceration. I.G. Ex. 6. The mere
presence of a term of incarceration in the sentence
imposed by the court is sufficient to trigger the
aggravating factor at 42 C.F.R. § 1001.101(b) (4). Under
established constitutional principles, the sentence of up
to 23 months should correspond to the seriousness of
Petitioner's offense and the extent of his culpability.
Therefore, I find that the I.G. has proven that
Petitioner's exclusion should be lengthened also due to
the aggravating factor listed at 42 C.F.R. §
1001.101(b) (4).

As my discussions of the evidence indicate, I am
affirming the eight-year exclusion imposed and directed
by the I.G. in this case due to the extent to which three
aggravating factors were met in this case. This is not a
case in which the bare essentials of the regulatory
definitions for three aggravating factors were met. The
I.G.'s evidence on the three aggravating factors was very
strong, unrebutted, and persuasive. The evidence leaves
no real doubt that Petitioner defrauded the Medicaid
program for large amounts of money over a number of
years, and his offenses were considered serious, as
evidenced by his sentence to serve eight to 23 months in
prison. Under the Secretary's regulation at 42 C.F.R. §
1001.102(b), the extent and seriousness of his offenses
are indicative of a high degree of untrustworthiness in
the future. I therefore conclude that the I.G. has met
her burden of showing that an eight-year exclusion is
reasonable in order to advance the remedial goals of the
Act.

2. e s iled to is owi
~ye (3 Ss easona! e.

The regulations provide that, if any enumerated
aggravating factor is present and justifies an exclusion
of more than five years, then certain mitigating factors
may be considered as a basis for reducing the exclusion
to a period of not less than five years. 42 C.F.R. §
1001.102(c).

In his responsive brief, Petitioner asserted that he
suffered from a “severe major depression, chemical
15

overdose and dependency" and that his "medical
disability" resulting from these conditions is a
“mitigating circumstance" in this case. Subsequently,
Petitioner submitted documents which he believes support
this contention.

Petitioner submitted a document captioned
“Trial/Plea/Sentence." P. Ex. 1. He contends that,
under the heading of "special conditions," the State
court judge:

acknowledges and directs monitoring under the
Impaired Physician Program. This program is
designed and monitored by the State regulatory
Board for Disabled Professionals. In the
petitioner's case, major depression aggrevated
{sic) in part by substance abuse. This
monitoring is ongoing and current.

P. Ex. 1 at 2.

Petitioner has asserted that he has a "severe major
depression, chemical overdose and dependency." However,
he has not proven the existence of a mitigating factor
within the meaning of 42 C.F.R. § 1001.102(c)(2). As I
instructed in the prehearing conferences and prehearing
orders, Petitioner had the burden of proving those facts
that would support his affirmative arguments.* The
parties introduced into evidence the sentencing report
and three pages from the guilty plea colloquy. I.G. Ex.
6; P. Exs. 1, 2. These documents do not show that, when
the State court judge was sentencing Petitioner, the
judge determined that Petitioner had a mental, emotional,
or physical condition before or during the commission of
the offense that reduced Petitioner's culpability. 42
C.F.R. § 1001.102(c) (2). There is no doubt that
Petitioner had drug or alcohol problems at the time of
sentencing, which prompted the State court judge to

‘As reflected in my Summary of Prehearing
Conference and Schedule for Filing Submissions dated
November 7, 1994, I read to the parties and written down
for their reference the precise language of the
mitigating factor codified at 42 C.F.R. § 1001.102(c) (2),
and I extended the filing period to enable Petitioner to
submit any relevant document Petitioner had to support
his assertion of this mitigating factor.
16

authorize treatment.’ However, Petitioner has offered no
proof that the State court judge made any analysis of
whether Petitioner's culpability was reduced by the
presence of a mental, emotional, or physical condition
that existed before or during the commission of his
crimes.

Thus, Petitioner has failed to show that there is a
mitigating factor in this case pursuant to 42 C.F.R. §
1001.102(c)(2). Petitioner has not attempted to prove
the existence of mitigating factors with regard to 42
C.F.R. § 1001.102(c)(1) and (3). The eight-year
exclusion imposed and directed by the I.G. remains
reasonable, notwithstanding Petitioner's assertion of a
mental or emotional impairment.

3. e re ableness of e eight-vyea: lusio’
is not affected by Petitioner's other legal
arguments and evidence.

Petitioner points out that, during his sentencing, the
State court judge told Petitioner that Petitioner "will
not be able to do any Medicaid work for a period of five
years by statute." P. Ex. 2 at 3. Petitioner appears
to be interpreting this statement by the State court
judge as a mandate that he would be excluded for only
five years or less.

I have read the portion of the sentencing colloquy
submitted by Petitioner. The judge's words show that he
was endeavoring to make Petitioner aware that collateral
consequences may arise from his guilty plea. P. Ex. 2 at
3. To give an example of the possible collateral
consequences, the judge identified the possibility of an
exclusion from the Medicaid program for five years or
less. Id. The judge was not attempting to give a
complete description of all federal and State sanctions
that might ensue. I saw no indication that the judge in
the State proceeding was attempting to limit the I.G.'s
authority to act pursuant to federal law. Also, there
was no reasonable basis for Petitioner to conclude that
the State court judge had been given authority to bar or
limit the imposition of federal sanctions at a later
time.

SI make no findings specifically related to the
medical problems that confronted Petitioner during or
subsequent to his conviction. His condition at those
periods does not constitute a mitigating factor
cognizable under the Secretary's regulation.
17

More importantly, I cannot alter the mandatory provisions
of the federal exclusion laws and regulations relied on
by the I.G. in this case. See 42 C.F.R. § 1005.4. If
what Petitioner is arguing here is that his guilty plea
and resultant conviction were invalid because he was not
made aware of all of its possible consequences,
Petitioner must seek his remedy in State court. He
cannot collaterally attack his conviction on substantive
or procedural grounds in this forum. 42 C.F.R. §
1001.2007(d).

Petitioner asserts also that the effective date of the
exclusion should be changed to December 1990, when he was
formally charged with the counts to which he later pled
guilty. Petitioner believes that the I.c. is
unnecessarily punishing him by instituting the untimely
exclusion action in March 1992. Petitioner believes that
this delay has "a result not of protection but more of
cruel and unusual punishment with no gain, only to harm."
P. Br. at 5.

As a matter of law, an exclusion must take effect 20 days
from the date of the I.G.'s notice of exclusion. 42
C.F.R. § 1001.2001. An administrative law judge is
without the authority to change the effective date of any
exclusion imposed and directed by the I.G. Id. Also, an
administrative law judge lacks the authority to compel
the I.G. to send out notices of exclusions by any date
certain. The regulations are clear that the effective
date of an exclusion is not a reviewable issue in this
administrative proceeding. 42 C.F.R. § 1001.2007.

Also, on the facts of this case, I reject Petitioner's
allegation that he was harmed by the I.G.'s failure to
exclude him until March 26, 1992. There is no proof of
harm to Petitioner. Moreover, the chronology of events
does not support the argument that the I.G. unduly
delayed Petitioner's exclusion.

Prior to his guilty plea and conviction in the latter
part of 1991, the I.G. had no basis for imposing an
exclusion under section 1128(a) of the Act. The I.G. did
not have possession of all facts relevant to determining
the length of an exclusion until some time after October
1991. Thereafter, the regulation required the I.G. to
send out a notice of her intent to exclude Petitioner,
and the regulations provided Petitioner with a time
period for responding to the I.G.'s notice of intent. 42
C.F.R. § 1001.2001. The foregoing facts have persuaded
me that the I.G. acted with due diligence in imposing and
directing the exclusion at issue by issuing her notice of
exclusion on March 6, 1992.
18
CONCLUSION
For the foregoing reasons, I uphold the eight-year

exclusion imposed and directed against Petitioner by the
I.G.

/s/

Mimi Hwang Leahy
Administrative Law Judge
